ADAIR, District Judge.
The Court herewith finds that the evidence in this case clearly, unequivocally, and convincingly established the following facts:
1. In 1933, the organization known as the German-American Bund was known as “The Friends of New Germany”, and in 1936 the name was changed to “German-*64American Bund’^ which title will hereinafter be used to designate the said organization.
2. The German-American Bund has since its beginning been directly affiliated with the National Socialist German Workers Party (N.S.D.A.P. or Nazi Party) of Germany and has been directly affiliated with the government of the German Reich.
3. The aims and purposes of the German-American Bund were (a) to act as an arm of the Nazi Party and of the government of Germany in the distribution of Nazi propaganda in the United States; (b) to band people of German extraction in the United States together and under the “volk” or “blood” theory to teach them that they owe primary allegiance to Germany regardless of their actual citizenship; (c) to promulgate, foster and teach the principles, philosophy, rituals, insignia, procedures, songs, slogans and government of the Nazi Party of Germany in the United States; and (d) to form and have ready the nucleus of a German National Socialist Government in the United States in the event an opportunity to establish such a government should ever present itself.
4. The organization of the German-American Bund copied the organization of the Nazi Party of Germany.
The German-American Bund up to the entry of the United States into the present war was controlled by the Nazi Party and the government of Germany. It was governed by the “leadership principle” under which all authority vested in the selected leader and through him was passed .on tat various sub-leaders of his choice, to each of whom the membership owed absolute obedience. The method of government and the titles of the leaders were copied from, the Nazi Government of Germany. In order to conceal its type of organization, its aims and purposes the German-American Bund set up a “paper organization” following the popular pattern in the United States, printing a “Constitution” and holding “conventions” and “elections”. This was mere subterfuge intended to conceal its official German status. In furtherance of this subterfuge the membership was divided into groups — “Regular” members who were citizens of the United States— the “Prospective Citizens League” which embraced members not yet admitted to citizenship — and “Sympathizers” who did not want th'eir membership known. Actually there was no difference between the members.
The German-American Bund established within its membership and members’ families, Youth Groups — Women’s Divisions— Storm Trooper Units — Camp—Training Schools for leaders and propagandists— all modeled upon, similar to and having direct contact with their counterparts in the Nazi Government of Germany.
5. The German-American Bund continued its activities until December of 1941 when the various units were directed to cease contact with the national organization but to continue their activities as much as possible under the guise of local “Singing Societies”.
6'. The activities of the German-American Bund were controlled by Bund Commands issued by the Bund Fuehrer from New York City, and Bund Command No. 37, Part 4, reads in part as follows:
“We represent the standpoint, however, that an induction into military service is not justified, insofar as it concerns Bund members and American-Germans for in the Selective Service law the citizenship rights of Bund members and the defenders of Germandom are unconstitutionally curtailed.
“Every man, if he can, will refuse to do military duty until this law and all other laws of the country or the States which abridge the citizenship rights of Bund members are revoked.
“We will fight to establish a precedent in this oppressive matter.”
The defendant admitted that after the Secretary of his local Unit read this command to the meeting that he advised the Bund members present that the command should be followed.
7. The defendant subscribed to the official German-American Bund newspaper and this paper carried Nazi propaganda in its articles designed to encourage allegiance to the German Reich among its readers, and the defendant admitted reading this publication.
8. The defendant received matters from the German Library of Information which was an agency for the dissemination of Hitler’s propaganda in this country.
9. The defendant told J. E. Jones in 1937 that he was the head of the South Bend Bund; that at that time the Bund had twenty-five members and that there were twelve members in the Youth Group; and that it was the defendant’s plan in the immediate future to form a woman’s auxiliary. At that time the defendant also told *65J. E. Jones that-the only reason the Bund was not marching in close formation was due to lack of membership, but defendant had hopes that the membership would be increased in the near future. At that time he told J. E. Jones that when a sufficient number of members were gained, the Bund Camp at Bridgeman, Michigan, would be modeled after the one in New Jersey at which places uniforms in addition to drilling were utilized. When the Camp in New Jersey was dedicated on July 18, 1937, the words of dedication were as follows: “You ‘Camp Nordland’ we hereby turn over to your holy mission. We dedicate you as a small plot of German earth in America as a symbol for our motto, ‘Obligated to America, United with Germany’.” The defendant told J. E. Jones on November 23, 1937 that the South Bend Local did not make use of the swastika at that time because “it was not big enough to make a show yet”. On November 23, 1937 the defendant told J. E. Jones that the South Bend Local was at that time primarily engaged in increasing its membership and distributing propaganda.
10. When Carmon J. Stuart called at the defendant’s home on January 5, 1942, the defendant gave Stuart the charter of the South Bend Bund Unit which was said to be held by him as Unit Leader. He also gave Stuart at the same time cards enumerating the Bund membership in South Bend, Indiana, and copies of the official Bund newspaper then known as the “Free America” and the Bund Library consisting of eighty volumes. At that time he told Stuart that he was the Leader of the local Bund group and that he had received his appointment from Fritz Kuhn, and that he had been employed as caretaker of the Bund Camp at Bridgeman, Michigan, in the years 1938 and 1939. He told Stuart that the Bund had held open meetings in South Bend until 1938, after that time secret meetings were held at the individual’s homes, including his own. At that time he told Stuart that he had attended the German-American Bund convention in Chicago in September, 1941 and in 1940.
11. It was at the Bund convention in 1940 that the defendant had his picture taken with the other delegates from other Units to the National Convention.
12. On May 26, 1942, the defendant told John J. McLaughlin, Jr., that Bund Command No. 35, the 5th part of which instructed Bund members as to how they should have aliens in their family register under the Alien Registration Act of 1940, 8 U.S.C.A. § 451 et seq., 18 U.S.C.A. § 9 et seq., in such a manner, as to deceive the authorities of the United States, was read to the Bund meeting by the Secretary and after it had been read the defendant advised the members present that the instructions contained in the Command should be followed.
13. On the witness stand the defendant admitted that his allegiance and fidelity to the United States was the same now as it had been on the day he was naturalized, and that that allegiance and fidelity to the United States had never changed at any time from the time he was naturalized until he was on the witness stand testifying in this cause.
14. From 1935 to 1941, when defendant presided at Bund meetings and when he opened and closed the meetings, and when he introduced speakers, he gave the Nazi salute and said “Heil, Hitler”.
15. From 1937 to 1941 in various conversations with Owen Nesbit, the defendant justified Germany’s invasion of Europe by claiming that several of the neighboring countries had executed thousands of good German people and that the Versailles Treaty was an injustice to Germany; that he considered Hitler the liberator of the German people and said that he thought the Government in the United States would do much better if it handled the economic, labor and Jewish situation like Hitler did in Germany, and stated to Nesbit that the British and American bankers and the Jewish International bankers had started the war.
16. At Christmas time in 1936, the defendant told Bert Sternal that Sternal should buy blue candles and burn them on Christmas night in honor of Hitler because a command to do so had appeared in the official newspaper of the German-American Bund.
17. The defendant told Arthur Callahan in New York City on July 31, 1942, that he had had his first papers for ten years but during the first World War they were no good and so he had to wait until after the War and then as he wanted to go back to Germany to see his sisters and brother, he had to take out his second papers.
18. The defendant gave George Dehn a subscription blank to the official Bund newspaper. He procured a Bund member*66ship application for George Dehn. He explained to. George Dehn that when members of- the- Bund-went to the Bund Gamp at Bridgeman,. Michigan, that they hid their automobiles to avoid attacks from the citizens in the vicinity of the Camp while they were having their meetings.
19. The defendant admitted on the stand that he knew that the Bund talked and. advocated the theory of National Socialism.
' 20. The defendant on the stand said that he believed in the theory that blood is sacred and since he had German blood running through his veins, he would always have and-did now have a feeling of loyalty and love for his Vaterland.
21. This is a civil action in the nature of a bill in equity brought under the appropriate statute to cancel the Certificate of Naturalization of the defendant Albert Wilmovski, alias Albert Willmoski, alias Albert Wilmoski, alias Albert Wilmot.
22. The defendant was prior to the 11th day of September, 1924, a native and citizen of Germany.
,23. That he entered the United States on the 28th day of May, 1903, and now resides át 3Ó18 'South Michigan Street, Bend, St. Joseph County, State of Indiana, within the- Northern District of Indiana, and within the jurisdiction of this Court.
24. ' That on the 9th day of June, 1924, the said defendant filed his Petition for Naturalization, No. 3552, in the Circuit Court of St. Joseph County, at South Bend, Indiana, for the Northern District of Indiana, in which said petition for naturalization the said defendant represented and set forth under oath, among other things, as follows: “I am attached to the principles of the Constitution of the United States, and it is my intention to become a citizen of the United States and to renounce absolutely and forever all allegiance and fidelity to any foreign prince, potentate, state or sovereignty, and particularly to Germany, of which at this time I am a subject, and it is my intention to reside permanently in the United States.”
25. That thereafter on the 11th day of September, 1924, the said defendant, Albert Wilmovski, took the following oath of allegiance in open court as required by law: “I hereby declare, on oath, that I absolutely and entirely renounce and abjure all allegiance and. fidelity to any foreign prince, potentate, state, or sovereignty, and particularly to Germany of whom (which) I have heretofore been a subject; that I will support and defend the Constitution and laws of the United States of America against all enemies, foreign and domestic; that I will bear true faith and allegiance to the same.”
From which findings of fact I draw the following conclusions of law:
1. The aims, purposes and organization of the German-American Bund and its predecessor organizations are subversive of the Government of the United States and contrary to the principles of our Constitution. This does not mean,however, that proof of membership in the German-American Bund is of itself sufficient to set aside a decree of naturalization but the nature and extent of the participation of the defendant in the activities of the German-American Bund and knowledge on the part of the defendant of the real purposes of the Bund may be considered along with the other proof by the Court in determining whether or not fraud existed at the time of the defendant’s naturalization.
2. Naturalization is a privilege and when granted it is so granted upon specific conditions. These conditions are that both the petition which was sworn to, and the oath of allegiance which was taken, must be made in the utmost good faith and without any secret mental reservations.
From a consideration of the evidence in this case, the Court comes to the conclusion that:
(a) The defendant retained his fidelity to the German Empire at the time he took his oath of allegiance in his naturalization proceedings.
(b) The defendant has retained his allegiance to the German Empire since the time that he took his oath of allegiance in his naturalization proceedings.
3. The criterion of original fraud must be the later conduct, which, in its relation to the earlier -attitude, will furnish safe ground for judgment. • Where the facts such as the evidence disclosed here show that the new citizen has not consistently and at all times shown a full and complete fidelity, it can be said that such fidelity did not exist at the time the petition for citizenship was made and the naturalization order entered.
*67Decree
It is, therefore, ordered, adjudged, and decreed:
A — That the order granting the defendant’s citizenship and the certificate of naturalization heretofore granted to him were obtained by him through fraud and were illegally obtained, and it is ordered, adjudged and decreed that the order of the Circuit Court of St. Joseph County, at South Bend, Indiana, made on the 11th day of September, 1924, be and it is hereby cancelled and set aside.
B — That the said Albert Wilmovski, alias Albert Willmoski, alias Albert Wilmoski, alias Albert Wilmot, be and is hereby directed to surrender his certificate of naturalization to the clerk of this Court.
C — That said Albert Wilmovski be and is hereby restrained from claiming any right, privilege, benefit, or advantage whatsoever under the above-described certificate of naturalization.
D — The clerk of this Court is hereby directed to cause a copy of this decree to be spread upon the records of St. Joseph County Circuit Court, at South Bend, Indiana.
E — That the costs of this action are hereby adjudged against the defendant.